Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baumheinrich et al. [US PPGUB 20220101781] (hereinafter Baumheinrich).

Regarding claim 1, Baumheinrich teaches a manufacturing method of a light emitting device for display, comprising:
providing a substrate (not shown, substrate of display device; Para 206);
forming a circuit layer on a side of the substrate;
providing at least one switching element (T2, Para 206) and at least one light emitting element (LED, Para 206); and
electrically connecting the switching element and the light emitting element to the circuit layer (Fig. 2);
wherein the circuit layer comprises a first power signal line (Vdd, Para 213, Fig. 2), a second power signal line (GND, Para 213, Fig. 2), and a pulse width modulation signal line (PWM, Para 206, Fig. 2);
wherein the switching element comprises a control terminal (BG, Fig. 2), a first terminal (D, Fig. 2) and a second terminal (S, Fig. 2);
wherein the control terminal is electrically connected to the pulse width modulation signal line (Fig. 2), wherein the first terminal is electrically connected to the first power signal line (Fig. 2), and the second terminal is electrically connected to the second power signal line (Fig. 2); and
wherein the light emitting element is electrically connected to the first terminal and the first power signal line; or
wherein the light emitting element is electrically connected to the second terminal and the second power signal line (Fig. 2).

Regarding claim 11, Baumheinrich teaches a light emitting device, wherein the light emitting device comprises:
a substrate (not shown, substrate of display device; Para 206);
a circuit layer (layer comprising Vdd, GND and PWM line, Fig. 2), formed on one side of the substrate (Para 206), wherein the circuit layer comprises a first power signal line (Vdd, Para 213, Fig. 2), a second power signal line (GND, Para 213, Fig. 2), and a pulse width modulation signal line (PWM, Para 206, Fig. 2); and
at least one switching element (T2, Para 206) and at least one light emitting element (LED, Para 206), wherein the switching element and the light emitting element are electrically connected to the circuit layer (Fig. 2); 
wherein the switching element comprises a control terminal (BG, Fig. 2), a first terminal (D, Fig. 2), and a second terminal (S, Fig. 2);
wherein the control terminal is electrically connected to the pulse width modulation signal line (Fig. 2); wherein the first terminal is electrically connected to the first power signal line (Fig. 2), and the second terminal is electrically connected to the second power signal line;
wherein the light emitting element is electrically connected to the first terminal and the first power signal line; or 
wherein the light emitting element is electrically connected to the second terminal and the second power signal line (Fig. 2).

Regarding claim 12, Baumheinrich teaches a light emitting device wherein either the first power signal line or the second power signal line is used for transmitting a first potential (Para 214), and another one of the first power signal line and the second power signal line is used for transmitting a second potential (Para 214); and 
wherein the first potential is equal to or greater than a threshold voltage of the light emitting element, and the second potential is equal to a zero potential (Para 214).


Claims 1-4, 9-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. [US PGPUB 20220068193] (hereinafter Wang).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Wang teaches a manufacturing method of a light emitting device for display, comprising:
providing a substrate (120; Para 48, Fig. 9);
forming a circuit layer (130, Para 48, Fig. 9) on a side of the substrate (Fig. 9);
providing at least one switching element (T2, Para 48) and at least one light emitting element (112, Para 48); and
electrically connecting the switching element and the light emitting element to the circuit layer (Fig. 9);
wherein the circuit layer comprises a first power signal line (PL1, Para 48), a second power signal line (PL2, Para 48), and a pulse width modulation signal line (DL, Para 35);
wherein the switching element comprises a control terminal (G2, Para 50), a first terminal (D2, Para 48) and a second terminal (S2, Para 48);
wherein the control terminal is electrically connected to the pulse width modulation signal line (Para 38), wherein the first terminal is electrically connected to the first power signal line (Fig. 9), and the second terminal is electrically connected to the second power signal line (Fig. 9); and
wherein the light emitting element is electrically connected to the first terminal and the first power signal line (Fig. 9); or
wherein the light emitting element is electrically connected to the second terminal and the second power signal line.

Regarding claim 2, Wang teaches a manufacturing method wherein the circuit layer comprises a binding layer (132, Para 48) away from the substrate (Fig. 9);
wherein electrically connecting the switching element and the light emitting element to the circuit layer comprises:
binding and electrically connecting the switching element to the binding layer (Fig. 9), and binding and electrically connecting the light emitting element to the binding layer (Fig. 9).

Regarding claim 3, Wang teaches a manufacturing method wherein electrically connecting the switching element and the light emitting element to the circuit layer comprises:
electrically connecting the at least one switching element and the at least one light emitting element to the circuit layer through a transfer technique (Fig. 14-15).

Regarding claim 4, Wang teaches a manufacturing method wherein the circuit layer further comprises at least one metal layer (131, Fig. 9), and the at least metal layer is formed between the binding layer and the substrate (Fig. 9); and
wherein each of the first power signal line, the second power signal line, and the pulse width modulation signal line is formed in any one of the at least one metal layer (Fig. 9).

Regarding claim 9, Wang teaches a manufacturing method wherein the circuit layer further comprises a resistor (R1, Para 61),
wherein the resistor and the light emitting element are electrically connected in series between the first power signal line and the second power signal line (Fig. 8/9); and
wherein at least one of the first power signal line, the second power signal line, and the pulse width modulation signal line, plus the resistor use a same material and are formed in a same process (Para 55).

Regarding claim 10, Wang teaches a manufacturing method further comprising:
providing a resistor (R1, Para 87); and
electrically connecting the resistor to the circuit layer (Fig. 9);
wherein the resistor and the light emitting element are electrically connected in series between the first power signal line and the second power signal line (Fig. 8/9).

Regarding claim 11, Wang teaches a light emitting device, wherein the light emitting device comprises:
a substrate (120, Para 48, Fig. 9);
a circuit layer (130, Para 48, Fig. 9), formed on one side of the substrate (Fig. 9), wherein the circuit layer comprises a first power signal line (PL1, Para 48), a second power signal line (PL2, Para 48), and a pulse width modulation signal line (DL, Para 35); and
at least one switching element (T2, Para 48) and at least one light emitting element (112, Para 48), wherein the switching element and the light emitting element are electrically connected to the circuit layer (Fig. 9); 
wherein the switching element comprises a control terminal (G2, Para 50), a first terminal (D2, Para 48), and a second terminal (S2, Para 48);
wherein the control terminal is electrically connected to the pulse width modulation signal line (Fig. 9); wherein the first terminal is electrically connected to the first power signal line (Fig. 9), and the second terminal is electrically connected to the second power signal line;
wherein the light emitting element is electrically connected to the first terminal and the first power signal line (Fig. 9); or 
wherein the light emitting element is electrically connected to the second terminal and the second power signal line.

Regarding claim 12, Wang teaches a light emitting device wherein either the first power signal line or the second power signal line is used for transmitting a first potential (Para 62), and another one of the first power signal line and the second power signal line is used for transmitting a second potential (Para 62); and 
wherein the first potential is equal to or greater than a threshold voltage of the light emitting element, and the second potential is equal to a zero potential (Para 62).

Regarding claim 13, Wang teaches a light emitting device wherein the circuit layer comprises a binding layer (132, Para 80) facing away from the substrate (Fig. 9), and the switching element and the light emitting element are electrically connected to the binding layer (Fig. 9).

Regarding claim 14, Wang teaches a light emitting device wherein the circuit layer further comprises at least one metal layer (131, Fig. 9), and the at least one metal layer is disposed between the substrate and the binding layer (Fig. 9); and
each of the first power signal line, the second power signal line, and the pulse width modulation signal line is disposed in any one of the at least one metal layer (Fig. 9).

Regarding claim 17, Wang teaches a light emitting device further comprising a resistor (R1, Para 87), wherein the resistor is electrically connected to the circuit layer (Fig. 9); and
wherein the resistor and the light emitting element are electrically connected in series to both the first power signal line and the second power signal line (Fig. 8/9).

Allowable Subject Matter
Claims 5-7, 15-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819